                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 6:18-CR-00063-RWS
v.                                                 §
                                                   §
                                                   §
KEVIN RUSS IVY (1),                                §


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count One of the

Superseding Indictment with a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with

Intent to Manufacture and Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine,

Marijuana). Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM
    .
P. 11, the Magistrate Judge recommends that the Court accept the defendant’s guilty plea. The

parties waived their right to file objections to the Findings of Fact and Recommendation. The Court

is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed MONDAY, MAY 13, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count One of the Superseding Indictment in the above-numbered cause.

       So ORDERED and SIGNED this 15th day of May, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
